

EXHIBIT 10.MM




Name of Employee:
No. of Shares: [# of RSUs]



VALLEY NATIONAL BANCORP
TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


VALLEY NATIONAL BANCORP, a New Jersey corporation (the “Company”), this February
__, 2019 (the “Award Date”), hereby grants, to ______________, an employee of
the Company (the “Employee”), pursuant to the Company’s 2016 Long-Term Stock
Incentive Plan (the “Plan”), [# of RSUs] restricted stock units. Each restricted
stock unit (“Unit”) represents the unfunded right to receive one share of the
Common Stock, no par value, of the Company (“Share”), subject to the
restrictions set forth herein on the terms and conditions hereinafter set forth
(the “Award”).
1.    Incorporation by Reference of Plan. The provisions of the Plan are
incorporated by reference herein and shall govern as to all matters not
expressly provided for in this Agreement. Capitalized terms not defined herein
have the meanings set forth in the Plan. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of the Plan shall govern.
2.    Award of Restricted Stock Units. A record of the Units awarded hereunder
(the “Units”) shall be maintained for the Employee with the administrator
designated by the Compensation and Human Resources Committee of the Company’s
Board of Directors (the “Committee”), subject to terms deemed appropriate by the
Committee to reflect the restrictions applicable to such Award (the
“Restrictions”), until all the Restrictions specifically set forth in this
Agreement and in Section 9 of the Plan with respect to the Units shall expire or
be canceled. Upon the lapse of all Restrictions relating to any Units, the
Company shall deliver Shares underlying the vested Units. The Units shall have
no voting rights. The Units shall be credited with Dividend Equivalents as set
forth in Section 9 of the Plan. Dividend Equivalents credited with respect to
Shares underlying the Units (i) shall not be paid to the Employee until the
Restrictions with respect to the Units upon which such Dividend Equivalents were
credited, expire or are canceled, (ii) shall be paid with respect to any Units
which vest along with the Shares that are delivered, and (iii) shall immediately
and automatically be cancelled with respect to Units which are forfeited or
canceled. No interest will be accrued, credited or paid on Dividend Equivalents.
3.    Restrictions
(a) Vesting. The Units and all related Dividend Equivalents shall not be
delivered to the Employee and may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Employee until such Units have vested in accordance
with the following schedule:
Percentage of Units Which Vest
Date on Which Such Shares Vest
33%
February 1, 2020
66%
February 1, 2021
100%
February 1, 2022



102053054.2

--------------------------------------------------------------------------------



EXHIBIT 10.MM




(b)    Death. Upon death of the Employee while employed but before the third
anniversary of the Award Date, all Restrictions upon the Units shall lapse and
such Units shall immediately vest and the Shares representing such vested Units
shall be paid promptly to the Employee’s designated beneficiary, if one has been
designated by the Employee or if not to the Employee’s executor, administrator,
heirs or distributees, as the case may be.
(c)    Retirement.
(i)    Upon the Retirement of the Employee one year or more after the date of
this Agreement, all Restrictions upon the Units shall lapse and such Units shall
immediately vest and the Shares representing such vested Units shall be paid
promptly to the Employee.
(ii)    Upon the Retirement of the Employee less than one year after the date of
this Agreement, all Restrictions upon a pro-rated number of Units shall lapse
and such Units shall immediately vest and the Shares representing such vested
Units shall be paid promptly to the Employee, with such pro-rated number
determined by multiplying the outstanding Units by a fraction, the numerator of
which is equal to the number of full months the Award has been outstanding and
the denominator of which is twelve (12). Any Units which are not vested (and any
related Dividend Equivalents) under this Section 3(c)(ii) shall be automatically
and immediately forfeited upon Retirement.
(d)    Other Termination Events. Units not yet vested (and any related Dividend
Equivalents) shall be automatically and immediately forfeited to the Company
upon the Employee’s ceasing to be employed by the Company and its Subsidiaries
for any reason whatsoever, other than death or Retirement of the Employee or
except as otherwise determined by the Committee.
(e)    Change in Control.
(i)    Upon a Change in Control, all Restrictions upon the Units shall lapse and
such Units shall immediately vest unless the surviving entity has made adequate
provision (with the determination as to such adequacy to be made in the
discretion of the Committee) in the acquisition agreement or other written
agreement to assume and convert such Units to the surviving entity’s equity
securities in accordance with Section 12 of the Plan.
(ii)    Upon a Change of Control, Units that are assumed by the surviving entity
in accordance with Section 12 of the Plan shall remain outstanding until they
vest or are forfeited in accordance with the terms set forth in this Section
3(e).
(iii)    Units that continue to vest under Section 3(e)(ii) shall have their
Restrictions lapse and shall immediately vest if a Qualifying Termination occurs
within twenty-four (24) months after the effective date of a Change in Control.
A “Qualifying Termination” shall mean (a) the termination of the Employee’s
employment by the Company without “Cause” as defined in the Plan or (b) a
resignation by the Employee for “Good Reason” as defined in any employment or
change in control agreement between the Employee and the Company that existed
immediately prior to the Change in Control (“CIC Agreement”), or, if the
Employee was not a party to a CIC Agreement or an employment agreement, a
resignation




102053054.2

--------------------------------------------------------------------------------



EXHIBIT 10.MM




for Good Reason, as defined in any Change in Control Severance Plan in effect
immediately prior to the Change in Control.
(f)    Accelerated Restricted Stock Units. With respect to an Employee who is or
was at any time a named executive officer (as determined under Item 402 of
Regulation S-K of the Securities Exchange Act of 1934, as amended), the Units
and the Shares are subject to all the terms and conditions set forth in the Plan
regarding Accelerated Restricted Stock Units including, but not limited to, the
retention requirements as provided in Section 9(c) of the Plan.
4.    Registration. If Shares are issued in a transaction exempt from
registration under the Securities Act of 1933, as amended, then, if deemed
necessary by Company’s counsel, as a condition to the Company issuing the
Shares, the Employee shall represent in writing to the Company that the Employee
is acquiring the Shares for investment purposes only and not with a view to
distribution, and Restrictions shall be imposed on the Shares to the effect that
such Shares may not be transferred without an applicable exemption under the
Securities Act of 1933 or registration thereunder.
5.    Acknowledgement of Receipt of Plan and Prospectus. The Employee hereby
acknowledges that the Employee has access to the Plan and Prospectus and
represents and warrants that the Employee has read and is familiar with the
terms and conditions of the Plan and the Prospectus. The execution of this
Agreement by the Employee constitutes the Employee’s acceptance of and agreement
to all of the terms and conditions of the Plan and this Agreement.
6.    Notices. Except as specifically provided in the Plan or this Agreement,
all notices and other communications required or permitted under the Plan and
this Agreement shall be in writing and shall be given either by (i) personal
delivery or regular mail, in each case against receipt, or (ii) first class
registered or certified mail, return receipt requested. Any such communication
shall be deemed to have been given (i) on the date of receipt in the cases
referred to in clause (i) of the preceding sentence and (ii) on the second day
after the date of mailing in the cases referred to in clause (ii) of the
preceding sentence. All such communications to the Company shall be addressed to
it, to the attention of its Secretary or Treasurer, at its then principal office
and to the Employee at the Employee’s last address appearing on the records of
the Company or, in each case, to such other person or address as may be
designated by like notice hereunder.
7.    Tax Withholding. If requested by the Employee, the Committee shall cancel
Shares to be delivered to the Employee having a Fair Market Value, on the day
preceding the date of delivery of such Shares, equal to the minimum statutory
required tax withholding (or, if permitted by the Company, a rate that is higher
than the minimum statutory withholding rate) in connection with delivery of such
Shares, and apply the value of such Shares as payment for the Employee’s minimum
statutory required tax withholding or higher withholding. The form to be used in
making this request is attached as Schedule B.
8.    Clawback. In the event that the Committee, within 3 years of the Award
Date or within 3 years of the date of vesting of any portion of the Award
hereunder, determines that the number of Units or Shares awarded under this
Agreement was based on materially inaccurate financial statements (including,
but not limited to, statements of earnings, revenues, or gains) or other




102053054.2

--------------------------------------------------------------------------------



EXHIBIT 10.MM




materially inaccurate performance metric criteria, then the Company has the
right to cancel the unvested Units awarded to the Employee under this Agreement
and, with respect to Shares awarded under this Agreement upon the vesting of
Units, the Employee agrees that the Company has the right to cancel the Shares
delivered to the Employee under this Agreement if still owned by the Employee
or, if such Shares are no longer owned by the Employee or the Company is
otherwise unable to cancel the Shares, to recover from the Employee the value of
the Shares delivered to the Employee under this Agreement. The Committee may
also cancel this Award if the Employee has engaged in or engages in an activity
that is in conflict with or adverse to the interest of the Company while
employed by or providing services to the Company or any Subsidiary, including
fraud or conduct contributing to any financial restatements or irregularities.
In addition, to the extent required by applicable law (including, without
limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and/or the rules and
regulations of any securities exchange or inter-dealer quotation service on
which the Company’s Shares are listed or quoted, or if so required pursuant to a
written policy adopted by the Company, this Award shall be subject (including on
a retroactive basis) to clawback, forfeiture or similar requirements.
9.    Miscellaneous.  This Agreement and the Plan contain a complete statement
of all the arrangements between the parties with respect to the subject matter
hereof, and this Agreement cannot be changed except by a writing executed by
both parties. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey. This Award and the payments set forth
herein are intended to be compliant with, or exempt from, the requirements of
Section 409A of the Internal Revenue Code and shall be interpreted and
administered in accordance therewith, although no warranty as to such compliance
is made.




102053054.2

--------------------------------------------------------------------------------



EXHIBIT 10.MM








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
VALLEY NATIONAL BANCORP
 
EMPLOYEE
By:
 
By:
Gerald Korde, Chairman, Compensation and Human Resources Committee


 
[Employee Name]
 
 



Awards of incentive compensation are also subject to the Valley National Bancorp
Clawback Policy which is attached.




102053054.2

--------------------------------------------------------------------------------



EXHIBIT 10.MM








Valley National Bancorp Clawback Policy
The Compensation and Human Resources Committee of Valley National Bancorp (the
“Company”) operates under the following Clawback Policy:
▪
Triggers to Recoup Unvested Awards: The Company may cancel any unvested stock
awards granted to and cancel the payout of any unpaid cash bonus award to be
paid to (recoup) any executive officer of the Company or its subsidiaries upon
the following events:

1.
A material restatement of the Company’s financial statements and the award was
based upon materially inaccurate performance metrics, in which case the
recoupment applies to the relevant period.

2.
The Executive is terminated for cause involving material misconduct detrimental
to the Company, in which case the recoupment applies to all periods on or after
the material misconduct.

▪
Triggers to Recoup Vested Awards: The Company may recoup vested incentive awards
of stock and cash made to any executive in the following events:

1.
The executive engaged in intentional fraud against the Company or any of its
subsidiaries, in which case the recoupment may apply to any awards from the date
of the fraud.

2.
Because of intentional misconduct detrimental to the Company, the Company
suffers a material financial loss and governmental enforcement action against
the Company or its subsidiaries.

▪
Procedures for Applying Policy: The Compensation and Human Resources Committee
of the Company will be responsible for exercising the Company’s rights under
this Policy. In exercising its authority under this policy, the Committee shall
take into account uncertainties and mitigating circumstances. The Committee
shall not be obligated in any case under this policy to exercise its discretion
to obtain recoupment. Conversely, the Committee shall not be prevented from
exercising its right to obtain recoupment due to uncertainties or mitigating
circumstances.

▪
Amendments: The Committee may amend or supplement this policy at any time.
However no such amendment or supplement which is materially adverse to the
executive may apply retroactively.





102053054.2